Order, Supreme Court, Bronx County (Robert G. Seewald, J.), entered November 24, 2004, which denied petitioner’s application for a writ of habeas corpus, unanimously affirmed, without costs.
The application was correctly denied upon a record unambiguously showing that of the 117 days between petitioner’s waiver of a preliminary hearing on February 26, 2004 and the final parole revocation hearing held on June 22, 2004, 43 days were chargeable to petitioner due to his requests or consents to adjournments, and that the final hearing was therefore held within 90 days of the waiver as required by Executive Law § 259-i (3) (f) (i) (see People ex rel. Calderon v New York State Div. of Parole, 163 AD2d 237 [1990]). Concur—Tom, J.P., Friedman, Gonzalez, Sweeny and McGuire, JJ.